F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         APR 16 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 IN THE MATTER OF REAL
 ESTATE FORBEARANCE
 CONTRACT: BILLY LLOYD
 EDWARDS,

             Plaintiff - Appellant,                    No. 02-2310
                                              (D.C. No. CIV-02-781-LH/LCS)
 v.                                                  (D. New Mexico)

 THE BANK OF NEW YORK; THE
 STATE OF NEW MEXICO

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not aid in the disposition of this appeal.

See Fed. R. App. P. 34(a)(1)(c). The case is therefore ordered submitted without

oral argument.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Billy L. Edwards appeals the district court’s dismissal of his action against

the State of New Mexico and the Bank of New York on the grounds that the court

lacked subject matter jurisdiction. Mr. Edwards’s allegations arise out of a

foreclosure action filed by the Bank of New York in New Mexico state court. Mr.

Edwards appealed the New Mexico state court’s default judgment foreclosure

decree the New Mexico Court of Appeals. After the Court of Appeals affirmed

the trial court, Mr. Edwards filed a petition for a writ of certiorari in the New

Mexico Supreme Court, which denied his petition.

      Mr. Edwards then filed a number of pleadings in the United States District

Court for the District of New Mexico: a Motion for a Stay on the Property, a

Petition for Review and Writ of Subpoena, and a Notice of Removal. The district

court dismissed all of Mr. Edwards’s claims, reasoning that diversity jurisdiction

was lacking: Mr. Edwards is a citizen of New Mexico and one of the defendants

is the state of New Mexico. As to Mr. Edwards’s federal claims, the district court

concluded that they were barred by the Rooker-Feldman doctrine: Mr. Edwards

had attempted “to use [the federal district court] to overturn the state court’s

judgment.” Rec. doc. 40, at 3 (District Court Order, filed Oct. 9, 2002); see D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263

U.S. 413 (1923).




                                          -2-
       For substantially the same reasons set forth by the district court, we agree

that subject matter jurisdiction is lacking. There is no complete diversity of

citizenship. See Newman-Green, Inc. v. Alfonzo-Larrain         , 490 U.S. 826, 828

(1989) (stating that “[w]hen a plaintiff sues more than one defendant in a

diversity action, the plaintiff must meet the requirements of the diversity statute

for each defendant or face dismissal”);    see also 28 U.S.C. 1332(a) (diversity

jurisdiction may only be established where the suit is between “(1) citizens of

different States; (2) citizens of a State and citizens or subjects of a foreign state;

(3) citizens of different States and in which citizens or subjects of a foreign state

are additional parties; [or] (4) a foreign state . . . as plaintiff and citizens of a

State or of different States.”)   . Moreover, Mr. Edwards cannot employ the federal

courts to seek review of a state court decision. See Kiowa Indian Tribe of Okla.

v. Hoover, 150 F.3d 1163, 1169 (10th Cir. 1998) (stating that the Rooker-Feldman

doctrine “bars a party losing in state court . . . from seeking what in substance

would be appellate review of the state judgment in a United States district court,

based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights”); see also Long v. Shorebank Development Corp., 182 F.3d 548,

555-58 (7th Cir.(Ill.) Jun 25, 1999) (noting that the Rooker-Feldman doctrine

does not apply “if the alleged injury is distinct from the state court judgment and

not inextricably intertwined with it”).



                                            -3-
      Accordingly, we AFFIRM the district court’s dismissal of Mr. Edwards’s

complaint. In light of our affirmance of the dismissal of complaint, we DENY

Mr. Edwards’s motions to compel, his motion for stay, and his Motion for Speedy

Consideration, Addendum to Expedited Motion for Protective Court Order and

Federal Court Sanctions as moot.



                                     Entered for the Court,



                                     Robert H. Henry
                                     Circuit Judge




                                       -4-